DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“the metal housing forms multiple slots sized and dimensioned to receive the ceramic plate” as cited in claim 4;
“the ozone assembly is made of ceramic ozone plates with stainless steel mesh attached to both sides, or UV bulbs, an ozone card, plasma, Rods” as cited in claim 9;
“further comprising a neon light” as cited in claims 12, 15, and 17;
“further comprising an audible alert mechanism” as cited in claims 13 and 18;
“stainless steel mesh encapsulating the ceramic plate” and “a visual alert mechanism” as cited in claim 14;
“the ceramic plates being coated with an electrode”, “a stainless steel mesh encapsulating the ceramic plate”, “a voltage detector”, and “a visual alert mechanism” as cited in claim 16;
“further comprising an oscillator” as cited in claim 19; and 
“further comprising a transmitter”  as cited in claim 20.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108a-d” has been used to designate both “ceramic plates” and “ozone plates” . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant specification does not provide support for the subject matter in claims 8, 9, 10, the subject matter in claims 14 and 16 regarding stainless steel encapsulating the ceramic plate, the subject matter in claim 16 regarding a voltage detector, and the subject matter in claims 19 and 20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 1, 14, and 16 are directed to an ozone generator voltage verification light assembly. The instant specification discloses that the ozone generator voltage verification light assembly 112 includes a gourd wire, a 220-volt neon light, a power source and a power wire (paragraph [0046]). The instant specification further discloses that an ozone generator 102 comprises a housing 104, a handle 106, a power source 400, a transformer 304, ceramic plates 108a-d, and an ozone generator voltage verification light assembly 112 (Figures 1-7, paragraphs [0037] – [0040], & [0047]). However, the instant specification does not disclose an ozone generator voltage verification light assembly comprising an ozone generator, a power source, a transformer, ceramic plates, a metal housing, and/or a voltage detector. That is, the claimed invention is directed to an apparatus that is not disclosed by the original disclosure. Therefore, there is no enabling disclosure how to construct an ozone generator voltage verification light assembly comprising the claimed elements. 
Claim 1 recites the limitation of “when the ozone generator is operational to generate ozone, a predetermined voltage is generated by the transformer, the predetermined voltage contacting both side of the ozone plate via an electrode”. The instant specification discloses that the ozone generator 100 generate ozone by discharging electricity through electrodes which contact both side of the ceramic plates 108a-d (paragraph [0042]). However, the instant specification does not disclose “the predetermined voltage contacting both side of the ozone plate via an electrode”. Therefore, there is no enabling disclosure how to allow the predetermined voltage to contact an electrode on both sides of the ceramic plate.
Claims 2, and 14 recites the limitation of “the assembly detects the voltage passing to the ceramic plate, the assembly generates an alert signal by turning off if the detected voltage exceeds a range of predetermined voltage”. However, the instant specification does not disclose how/what structure enables the assembly detects the voltage passing to the ceramic plate or how/what structure enables the assembly generates an alert signal by turning off if the detected voltage exceeds a range of the predetermined voltage. Therefore, there is no enabling disclosure how the assembly detects the voltage passing to the ceramic plate or the assembly generates an alert signal by turning off if the detected voltage exceeds a range of the predetermined voltage.
Claim 9 recites the limitation of “the ozone generator assembly is made of ceramic plates". The instant specification discloses that the ozone generator voltage verification light assembly 112 includes a gourd wire, a 220-volt neon light, a power source and a power wire (paragraph [0046]). However, the instant specification does not disclose “the ozone generator assembly is made of ceramic plates".  Therefore, there is no enabling disclosure how to construct an ozone generator voltage verification light assembly.
Claim 16 recites the limitation of “a voltage detector….., the voltage detector generating an alert signal if the detected voltage exceeds a range of the predetermined voltage”. The instant specification does not disclose the subject matter regarding “a voltage detector”. Moreover, it is known in the art that “a voltage detector” is for detect voltage. There is no teaching in the prior art that a voltage detector could generate an alert signal. Therefore, there is no enabling disclosure how a voltage detect generate an alert signal.
	Due to the dependency to the parent claims, claims 2-13, 15, and 17-20 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
	 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention,

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation "at least one ceramic plate disposed in a spaced-apart, parallel relationship" in line 6 and 8, respectively.  Since “at least one ceramic plate” include one plate, it is not clear how to achieve a spaced-apart, parallel relationship in case of one ceramic plate present in the assembly. Appropriate correction/clarification is required.
Claim 1 recites the limitation "the ozone plate" in line 10.  “an ozone plate” is not cited. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the at least one ceramic plate”.
Claim 2 recites “the metal case” in line 1. Claim recites “metal housing”. It is not clear if “the metal case” in claim 2 is the same as or different from “a metal housing”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the metal housing”. 
Claim 2 recites the limitation of “the assembly operatively connects to the metal housing and the electrode”. It is not clear what is regarded, e.g. how the assembly/apparatus itself can connect to a component/portion of the assembly/apparatus. Appropriate correction/clarification is required.
Claim 2 recites “the voltage” in line 2. Claim1 recites “a predetermined voltage”. It is not clear if “the voltage” in claim 2 is the same as or different from “a predetermined voltage”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “a voltage”. Also, “the ceramic plate” is cited in line 3 and will be interpreted as “the at least one ceramic plate”.
Claim 2 recites the functional limitation of “the assembly detects the voltage passing to the ceramic plate, the assembly generates an alert signal by turning off if the detected voltage exceeds a range of predetermined voltage”. It is not clear how a light assembly could detect the voltage passing to the ceramic plate. Furthermore, this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
	Furthermore, it is known in the art that there are multiple ways to detect the voltage passing the ceramic plate and to detect voltage exceeding a range of predetermined voltage. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim 3 recites the limitation “a metal housing" in line 1. The same limitation is cited in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the metal housing”.
Claim 9 recites the limitation "the ozone generator assembly is made of ceramic plates" in lines 1-2. Claim 1 recites “an ozone generator” and “at least one ceramic plate”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as "the ozone generator is made of the at least one ceramic plate". Also, claim 1 defines “the ozone generator having…at least one ceramic plate”. It is not clear what the limitation of “or comprises UV bulb,……, or another dielectric…” is regarded.
 Claim 10 recites the limitation "an electrode". Claim 1 recites “an electrode”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the electrode”.
Claim 14 recites the limitation "the ceramic plates" in lines 9, 15, & 18 and “the ceramic plate” in lines 10 & 13. “at least one ceramic plate” is cited. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the at least one ceramic plate”. Also it is not clear how “an electrode” is coated on "the ceramic plates".
Claim 14 recites the limitation "an ozone generator voltage verification light assembly" in line 14. The same limitation is cited in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the ozone generator voltage verification light assembly".
Claim 14 recites the functional limitation of “the… assembly detecting the voltage passing through the electrode to the ceramic plate, the…assembly turning off if the detected voltage exceeds a range of predetermined voltage”. It is not clear how a light assembly could detect the voltage passing to the ceramic plate. Furthermore, this limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.
	Furthermore, it is known in the art that there are multiple ways to detect the voltage passing the ceramic plate and to detect voltage exceeding a range of predetermined voltage. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim 14 recites the limitation of “the ozone generator voltage light assembly operatively connects to the housing and the electrode”. It is not clear what is regarded, e.g. how the assembly/apparatus itself can connect to a component/portion of the assembly/apparatus. Appropriate correction/clarification is required.
Claim 16 recites the limitation "the ceramic plates being coated with an electrode" in line 7. It is not clear how an electrode is coated to multiple ceramic plates. Appropriate correction/clarification is required. 
Claim 16 recites the limitation "the ceramic plate" in line 8. “multiple ceramic plates” is cited in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the ceramic plates".
Claim 16 recites the limitation "the metal cage" in lines 13 and 14. “a metal cage” is not cited. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the housing".
Claim 16 recites the limitation of “the voltage detector generates an alert signal”. It is not clear what this limitation is regarded, e.g. how a voltage detect is able to generate an alert signal. Appropriate correction/clarification is required.
	Due to the dependency to the parent claims, claims 2-13, 15, and 17-20 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795